DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 3A) readable on claims 1-20 in the reply filed on 09/29/2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/530,583, filed on 08/02/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18-20 are objected to because of the following informalities: 
Claim 18 (line 10), “fourths pixel signals” should be changed to --fourth pixel signals--.
Claims 19-20 are objected as being dependent from claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites limitation “wherein the image sensor is configured to sequentially generate a first reset signal and a first pixel signal in a first mode,” and “wherein the image sensor is configured to sequentially generate a second reset signal, a third reset signal, a second pixel signal, and a third pixel signal in a second mode different from the first mode,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification, paragraph [0089] only discloses “The second memory 63 of the counter 60a may store a second reset counting value (rst1+rst2) obtained by sequentially counting the n sampling signals of the reset state (i.e., the first to n-th reset sampling signals),” and paragraph [0125] only discloses “The counter 60a may generate the second reset counting value CV_r2, by sequentially down-counting the first to fourth reset sampling signals SS_r1, SS_r2, SS_r3 and SS_r4.” The specification fails to sequentially generate a first reset signal and a first pixel signal in a first mode,” and “wherein the image sensor is configured to sequentially generate a second reset signal, a third reset signal, a second pixel signal, and a third pixel signal in a second mode different from the first mode.”

Claim 6 recites limitation “wherein the image sensor is further configured to generate a fourth pixel signal right after generating the third pixel signal in the second mode, and wherein the fourth pixel signal is generated based on the first and second photoelectric elements,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to describe the support for limitation “wherein the image sensor is further configured to generate a fourth pixel signal right after generating the third pixel signal in the second mode, and wherein the fourth pixel signal is generated based on the first and second photoelectric elements.”

Claim 9 recites limitation “wherein the image sensor is configured to sequentially generate first to N-th reset signals, first to M-th first pixel signals, and first to L-th second pixel signals, wherein the N, M, and L are integers, and wherein the N is greater than M,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification, paragraph [0089] only discloses “The second memory 63 of the counter 60a may store a second reset counting value (rst1+rst2) obtained by sequentially counting the n sampling signals of the reset state (i.e., the first to n-th reset sampling signals),” and paragraph [0125] only discloses “The counter 60a may generate the second reset counting value CV_r2, by sequentially down-counting the first to fourth reset sampling signals SS_r1, SS_r2, SS_r3 and SS_r4.” The specification fails to describe the support for limitation “wherein the image sensor is configured to sequentially generate first to N-th reset signals, first to M-th first pixel signals, and first to L-th second pixel signals, wherein the N, M, and L are integers, and wherein the N is greater than M.”

Claim 10 recites limitation “wherein the L is greater than M,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to describe the support for limitation “wherein the L is greater than M.”

Claim 14 recites limitation “wherein the N and L are greater than 1, and wherein the M is 1,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to describe the support for limitation “wherein the N and L are greater than 1, and wherein the M is 1.”

Claim 15 recites limitation “wherein the N and L are greater than 2,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to describe the support for limitation “wherein the N and L are greater than 2.”


The specification fails to describe the support for limitation “wherein the N is equal to the L.”

Claim 17 recites limitation “wherein the N and L are 4,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to describe the support for limitation “wherein the N and L are 4.”

Claim 18 recites limitation “wherein the image sensor is configured to sequentially generate a first reset signal and a first pixel signal in a first mode,” and “wherein the image sensor is configured to sequentially generate a second reset signal, a third reset signal, a second pixel signal, a third pixel signal, and a fourth pixel signal in a second mode different from the first mode,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification, paragraph [0089] only discloses “The second memory 63 of the counter 60a may store a second reset counting value (rst1+rst2) obtained by sequentially counting the n sampling signals of the reset state (i.e., the first to n-th reset sampling signals),” and paragraph [0125] only discloses “The counter 60a may generate the second reset counting value CV_r2, by sequentially down-counting the first to fourth reset sampling signals SS_r1, SS_r2, SS_r3 and SS_r4.” The specification fails to describe the support for limitation “wherein the image sensor is configured to sequentially generate a first reset signal and a first pixel signal in a first mode,” and “wherein the image sensor is configured to sequentially generate a second reset signal, a third reset signal, a second pixel signal, a third pixel signal, and a fourth pixel signal in a second mode different from the first mode.”

Claim 20 recites limitation “wherein the image sensor is configured to generate a first digital value by up-counting the second pixel signal from the first reset counting value and a second digital value by sequentially up-counting the third pixel signal and fourth pixel signal from the second reset counting value,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification, paragraph [0089] only discloses “The second memory 63 of the counter 60a may store a second reset counting value (rst1+rst2) obtained by sequentially counting the n sampling signals of the reset state (i.e., the first to n-th reset sampling signals),” and paragraph [0125] only discloses “The counter 60a may generate the second reset counting value CV_r2, by sequentially down-counting the first to fourth reset sampling signals SS_r1, SS_r2, SS_r3 and SS_r4.” The specification fails to describe the support for limitation “wherein the image sensor is configured to generate a first digital value by up-counting the second pixel signal from the first reset counting value and a second digital value by sequentially up-counting the third pixel signal and fourth pixel signal from the second reset counting value.”

Claims 2-8 are rejected as being dependent from claim 1.
Claims 7-8 are rejected as being dependent from claim 6.
Claims 10-17 are rejected as being dependent from claim 9.
Claims 11-17 are rejected as being dependent from claim 10.
Claims 15-17 are rejected as being dependent from claim 14.
Claims 16-17 are rejected as being dependent from claim 15.

Claims 19-20 are rejected as being dependent from claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi (US 2015/0304586).
Regarding claim 1, Kishi discloses an image sensor (image sensor 100, figure 1, paragraphs [0027]-[0028]) comprising:
a first photoelectric element (photodiode 202, figure 2, paragraphs [0028]-[0030]); and
a second photoelectric element (photodiode 203, figure 2, paragraphs [0028]-[0030]),
wherein the image sensor is configured to sequentially generate a first reset signal (reset signal (N signal), figure 4, paragraphs [0033], [0036]) and a first pixel signal (pixel signal S(A), figure 2, paragraph [0033]) in a first mode,

wherein the second pixel signal is generated based on the first photoelectric element and the third pixel signal is generated based on the first and second photoelectric elements (paragraph [0033]).

Regarding claim 2, Kishi discloses wherein the image sensor is further configured to count the second and third reset signals by down-counting (count down mode of counter 213, figures 2, 4, paragraphs [0032], [0037]) the second and third reset signals.

Regarding claim 3, Kishi discloses wherein the image sensor is further configured to count the second and third pixel signals by up-counting (count up mode of counter 213, figures 2, 4, paragraphs [0032], [0038]-[0039]) the second and third pixel signals.

Regarding claim 4, Kishi discloses wherein the image sensor is further configured to generate a first reset counting value by down-counting the second reset signal and count the third reset signal by down-counting the third reset signal from the first reset counting value (count down mode of counter 213, figures 2, 4, paragraphs [0032], [0037]).

Regarding claim 5, Kishi discloses wherein the image sensor is further configured to generate a second reset counting value by down-counting (count down mode of counter 213, figures 2, 4, paragraphs [0032], [0037]) the third reset signal and count the third pixel signal by up-counting (count 

Regarding claim 9, Kishi discloses an image sensor (image sensor 100, figure 1, paragraphs [0027]-[0028]) comprising:
a first photoelectric element (photodiode 202, figure 2, paragraphs [0028]-[0030]); and
a second photoelectric element (photodiode 203, figure 2, paragraphs [0028]-[0030]),
wherein the image sensor is configured to sequentially generate first to N-th reset signals (reset signal (N signal), figure 4, paragraphs [0033], [0036]), first to M-th first pixel signals (pixel signal S(A), figure 2, paragraph [0033]), and first to L-th second pixel signals (pixel signal S(B), figure 2, paragraph [0033]), wherein the N, M, and L are integers, and wherein the N is greater than M (see figure 4).

Regarding claim 18, see Examiner’s comments regarding claim 1.

Regarding claim 19, Kishi discloses wherein the image sensor is configured to generate a first reset counting value by down-counting the second reset signal and a second reset counting value by down-counting the third reset signal (count down mode of counter 213, figures 2, 4, paragraphs [0032], [0037]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwane et al. (US 2014/0340555) discloses image sensing apparatus.
Mochizuki et al. (US 2017/0310878) discloses image capturing apparatus and control method thereof.

Suh et al. (US 9,232,161) discloses unit pixels configured to output different pixel signals through different lines and images sensors including the same. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/31/2021